COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                 NO. 02-13-00011-CV


In re Curtis Lee Sheppard, Jr.           §   Original Proceeding

                                         §   From 78th District Court

                                         §   of Wichita County (48,429-B)

                                         §   January 11, 2013

                                         §   Per Curiam


                                   JUDGMENT

       This court has considered relator’s petition for writ of mandamus and is of

the opinion that the petition should be dismissed for lack of jurisdiction.

Accordingly, relator’s petition for writ of mandamus dismissed for lack of

jurisdiction.




                                      SECOND DISTRICT COURT OF APPEALS


                                      PER CURIAM
                         COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00011-CV


IN RE CURTIS LEE SHEPPARD,                                            RELATOR
JR.


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

       The court has considered relator’s petition for writ of mandamus and is of

the opinion that the petition should be dismissed for lack of jurisdiction.

Accordingly, relator’s petition for writ of mandamus is dismissed for lack of

jurisdiction.



                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; WALKER and MEIER, JJ.

       1
        See Tex. R. App. P. 47.4, 52.8(d).


                                    2
DELIVERED: January 11, 2013




                              3